Citation Nr: 0003711	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-11 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to an increased rating for postoperative 
residuals of a pilonidal cyst, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1960 to 
November 1964.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
This case was remanded by the Board in July 1997 for further 
development; it was returned to the Board in November 1999.

The Board initially notes that, while the case was in remand 
status, service connection for irritable colon syndrome was 
granted by the RO in March 1999.  This issue is therefore no 
longer before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (1997).  

The Board also notes that the Board's July 1997 decision 
granted service connection for right shoulder disability, 
which was subsequently evaluated as 10 percent disabling by 
the RO in March 1999, effective March 11, 1996.  In a 
statement received later in March 1999, the veteran contended 
that he was entitled to a 20 percent evaluation for right 
shoulder disability.  In July 1999, the veteran's 
representative also contended that a 20 percent evaluation 
was warranted and additionally alleged that a separate 10 
percent evaluation for a scar of the right shoulder was 
warranted.  

In a subsequent July 1999 rating decision, the RO assigned 
the veteran a 20 percent evaluation for his right shoulder 
disability, effective March 11, 1996, as well as a separate 
10 percent evaluation for a right shoulder scar.  The veteran 
was notified of the July 1999 decision, and in light of the 
veteran's March 1999 statement and his representative's July 
1999 statement, the RO notified the veteran that his March 
1999 Notice of Disagreement would be considered withdrawn 
unless he responded to the contrary.  The record reflects 
that no further communication was received from either the 
veteran or his representative with respect to the right 
shoulder disability.  Accordingly, the Board will limit its 
consideration to the issues listed on the title page of this 
action.

 
FINDINGS OF FACT

1.  An unappealed rating decision of September 1989 denied 
the veteran's claim for service connection for hearing loss.
 
2.  The evidence added to the record since the September 1989 
rating decision is redundant or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

3.  The postoperative residuals of the veteran's pilonidal 
cyst are manifested by a tender scar, and do not cause 
functional impairment.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for hearing loss.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999). 

2.  The criteria for a rating in excess of 10 percent for 
postoperative residuals of a pilonidal cyst have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804, 7805 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing loss

The Board initially notes that the July 1997 remand requested 
that the RO contact the veteran to clarify whether he desired 
to withdraw his appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen his 
claim for service connection for hearing loss.  The record 
reflects that the veteran thereafter submitted a statement in 
October 1997 in which he stated that he desired to continue 
his appeal with respect to this issue.  The RO thereafter 
issued a Supplemental Statement of the Case addressing this 
issue in March 1999.

The Board also notes that the veteran has requested that VA 
conduct a second search for service medical records, pointing 
out that the military recently acknowledged a correction to 
his social security number.  The Board notes, however, that 
service medical records for the veteran are on file, and that 
there is no indication that they are incomplete.  Moreover, 
the Board points out that the veteran's service medical 
records are identified exclusively by his service 
identification number, and not his social security number, 
and that in any event the veteran has not specifically 
alleged the existence of additional service medical records 
not on file.  The Board therefore concludes that remand of 
the case for the purpose of conducting a second search for 
service medical records is not warranted. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  For VA purposes, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Service connection for hearing loss was denied in an 
unappealed September 1989 rating decision.  Generally, a 
claim which has been denied in a final rating decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence of record at the time of the September 1989 
rating decision included service medical records which 
disclose that the veteran exhibited auditory acuity of 15/15 
bilaterally, on whispered voice testing, at his enlistment 
examination.  The service medical records are negative for 
any complaints, finding or diagnosis of hearing loss.  At the 
veteran's examination for discharge, audiological evaluation 
showed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
15
LEFT
0
5
5
0
5

Evidence added to the record since the September 1989 rating 
decision includes duplicate copies of the veteran's service 
medical records as well as private treatment reports from 
Barnes Hospital for April 1967 to January 1969.  The evidence 
added to the record lastly includes several statements from 
the veteran.

The copies of service medical records are duplicates of 
records previously on file at the time of the September 1989 
rating decision, and are therefore not new.

The treatment records from Barnes Hospital indicate that 
physical examination in December 1967 disclosed the presence 
of a punctured right ear drum.  No reference to service was 
made, and the records are entirely negative for any reference 
to hearing loss.  As the treatment records do not address the 
presence or etiology of any hearing loss, particularly of 
hearing loss for VA purposes, they are not, either alone or 
in connection with evidence previously assembled, so 
significant that they must be considered in order to fairly 
decide the merits of the claim

In several statements on file, the veteran essentially 
alleges that he was exposed to aircraft noise in service and 
that he developed hearing loss in service which had 
progressively worsened.  Although the veteran, as a 
layperson, is competent to testify as to his symptoms 
manifested during and after service, he is not competent to 
relate those symptoms to any currently present condition.  
See Savage v. Gober, 10 Vet. App. 488 (1997).  As lay persons 
are not competent to offer medical opinions, the assertions 
of the veteran concerning medical diagnosis or causation 
cannot constitute competent medical evidence with which to 
reopen a claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  His statements therefore are not, either alone or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of the claim.

As a whole, the new evidence received in the veteran's claims 
file subsequent to the September 1989 rating decision does 
not tend to show that the veteran has hearing loss for VA 
purposes or that any hearing loss was incurred in or 
aggravated by service.  Thus, in the Board's judgment, this 
evidence, when considered either by itself or in connection 
with the evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board concludes that 
the evidence submitted subsequent to the September 1989 
rating decision is not new and material and the claim is not 
reopened.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
hearing loss.  Graves v. Brown, 8 Vet. App. 522, 524 (1996).

II.  Postoperative residuals of a pilonidal cyst

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected postoperative residuals of a pilonidal 
cyst.  The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Briefly, as noted in the Introduction, the veteran's service 
ended in November 1964.  Service connection for postoperative 
residuals of a pilonidal cyst was granted in September 1989, 
evaluated as noncompensably disabling.  In March 1999, while 
the case was in remand status, the evaluation assigned the 
disability was increased to 10 percent; the 10 percent 
evaluation has remained in effect since that time.

Of record are several statements by the veteran in which he 
alleges that his pilonidal cyst scar is tender and easily 
irritated and that it limits his movement and his ability to 
perform certain jobs.

The veteran was afforded a VA examination in June 1996, at 
which time he denied any recurrence of the pilonidal cyst, 
but indicated that the resultant scar became irritated with 
sweating during the summer months.  He indicated that the 
scar would become red and would chafe.  He also reported that 
sitting on a hard surface tended to hurt the area, although 
the discomfort was associated more with his buttocks than 
with his scar.  Physical examination disclosed the presence 
of a well-healed and very clean scar in the sacrococcygeal 
area, without any evidence of irritation.  No evidence 
suggesting the recurrence of the pilonidal cyst was 
identified, and there was no tenderness associated with the 
coccyx.  The veteran was diagnosed with a pilonidal cyst 
excision scar without recurrence of a cyst or objective 
evidence of irritation, reddening or chafing.  The examiner 
concluded that the veteran's complaints of discomfort 
associated with sitting on hard surfaces was likely not due 
to his service-connected scar.

The veteran was afforded a hearing before a hearing officer 
at the RO in September 1996, at which time he testified that 
his scar prevented him from sitting for prolonged periods.  
He stated that his scar would become very irritated during 
the summer months in particular, secondary to sweating and 
chafing from clothes.  He testified that the irritation 
tended to persist for about two days.  He reported using 
nonprescription medications for the relief of his symptoms.  
He denied any recurrence of the cyst or drainage from the 
area.

On file is the report of a December 1997 VA examination of 
the veteran, at which time he reported that stationary 
bicycling irritated his scar.  He stated that prolonged 
sitting on hard surfaces caused intolerable pain, and that he 
consequently stopped attending baseball games.  Physical 
examination disclosed the presence of a tender scar on the 
medial aspect of the buttocks.  Pain was referred to the scar 
with palpation of the opposite gluteal.  The veteran was 
diagnosed with a painful surgical scar of the right medial 
buttocks.

The RO rated the veteran's postoperative residuals of a 
pilonidal cyst as 10 percent disabling under Diagnostic Code 
7804.  Under that code, superficial scars which are tender 
and painful on objective demonstration warrant a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Alternatively, superficial scars which are poorly nourished 
with repeated ulceration warrant a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  Other scars may be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  In this 
case, the Board finds that the preponderance of the evidence 
is against the assignment of a rating in excess of 10 percent 
for the veteran's postoperative residuals of a pilonidal 
cyst.

The medical evidence on file discloses that the residual scar 
from the veteran's pilonidal cyst surgery is well healed but 
tender, without any evidence or contention that the scar is 
poorly nourished or ulcerated.  Moreover, although the 
veteran contends that his scar limits his movement, the VA 
examiner in June 1996 concluded that the veteran's complaint 
of discomfort associated with sitting on hard surfaces was in 
fact not due to his service-connected scar; the examiner did 
not identify any functional impairment associated with the 
scar.  The December 1997 examiner, while noting the presence 
of tenderness associated with the scar on palpation of the 
opposite gluteal, notably did not suggest the presence of any 
functional impairment associated with the scar.  Since the 
veteran is currently receiving the maximum schedular 
evaluation for a tender or painful scar, and since there is 
no medical evidence of current functional limitation due to 
the postoperative residuals of his pilonidal cyst, or 
evidence demonstrating that his scar is poorly nourished or 
ulcerated, the Board finds that the disability picture for 
the postoperative residuals of the veteran's pilonidal cyst 
does not more nearly approximate the criteria for an 
increased evaluation.  38 C.F.R. § 4.7.




ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for hearing 
loss is denied.

Entitlement to an increased rating for postoperative 
residuals of a pilonidal cyst is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



